DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed June 30, 2021.  Claims 1-13 are pending.  Claims 1, 12 and 13 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 2 is illegible/fuzzy.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 6, the claim recites “enlist the requirement to elaborate a route from the supplying source and estimate a time of the supplying” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the first/second models, a machine learning algorithm or labeling training data as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.

While specification Lines 5-7 on Page 3 tangentially mentions that the invention may help plan routes based on client requirements, this brief mention of a route is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly Applicant’s disclosure briefly mentions that calculating supply routes is done to avoid vehicles rolling meaninglessly, while this maybe a benefit of routing Applicant’s disclosure fails to discuss a specific algorithm, method, technique, approach, detailed working example or the like for the claimed step of enlist the requirement to elaborate a route from the supplying source and estimate a time of the supplying. The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
On Page 8, Lines 28-29, Applicant’s disclosure mentions that a wished for feature of the invention is to allow for the creation of supply routes.  This brief mention of a desired feature route is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Page 11, Lines 29-30, recites the same language as claim 6, however this single sentence, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm, method, technique, approach, detailed working example or the like for the claimed step of enlist the requirement to elaborate a route from the supplying source and estimate a time of the supplying. The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “enlist the requirement to elaborate a route from the supplying source and estimate a time of the supplying” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to enlist the requirement to elaborate a route from the supplying source and estimate a time of the supplying).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “enlist the requirement to elaborate a route from the supplying source and estimate a time of the supplying” as claimed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 5 and 6, the term “acceptable” in claim 5 is a relative term which renders the claim indefinite. The term “acceptable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction required.

Regarding Claims 5 and 6, the claims recite the limitation "within the acceptable rank" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interpreted the claim to read within an ‘acceptable’ rank for the purposes of examination.  Appropriate correction required.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson et al., U.S. Patent Publication No. 20170073211.

Regarding Claim 1, Wilson et al. discloses a system and method for supplying fluid from a supplier source (Figure 1; Abstract; Claims 1, 23, 29) comprising:
In the supply source of the fluid, a fluid level gauge, an output line with fluid connection with a valve that allows the flow of fluid, a flowmeter which measures the amount of fluid flow for the output line (Figure 1, Elements 100, 115, 116, 155, 150; Figure 2; Paragraphs 30, 34);
At least one mobile device with memory and a process, the mobile device being capable of communicating wireless (Figure 1, Elements 180, 140, 161; Paragraphs 11, 22, 23);
A server with a memory and a processor, the server in communication with at least one mobile device and the (supply) source (Figure 1, Element 180; Claims 19, 27, 29; Paragraphs 6-11); 
A first manager (software, device, computer, server, subroutine, controller, etc.) coupled to the fluid level gauge and in communication with at least one mobile device and the server (Figure 1, Elements 190; Paragraphs 23, 24);
A second manager coupled with the valve and in communication with at least one mobile device and the service (Figure 1, Element 110; Paragraphs 23, 24, 26, 27);
A third manager coupled with the flow meter and in communication with at least one mobile device and the server (Figure 1, Elements 100, 120; Paragraphs 23, 24, 26, 27); 
Wherein at least one mobile device and the server receive data from the first and third manager and in response to the information received, the server OR the mobile device send at least one encrypted (Bluetooth is inherently encrypted messaging protocol; Paragraphs 6, 21, 28) instruction to the second manager to activate the valve (Figure 3; Paragraphs 6-11, 26, 28, 38, 42; Claim 23), wherein the second manager does not activate the valve without reception of the encrypted information (verifies, authenticates; Figure 3; Paragraphs 30, 31, 39).

Regarding Claim 2, Wilson et al. discloses a system and method wherein the data received is compared in the server and in the mobile device since the beginning of the supply of fluid from the source (Figure 3; Paragraphs 29, 31, 36, 39).

Regarding Claim 3, Wilson et al. discloses a system and method wherein in response to the compare of data is determined to send at least one encrypted instruction to the second manager to activate the valve to interrupt the flow of fluid from the source (Paragraphs 29, 31, 36, 39; Figure 3).

Regarding Claim 4, Wilson et al. discloses a system and method wherein the source additionally includes a means of communication in fluid connection with the output line (Figure 2; Figure 1, Elements 100, 105, 115, 116, 119), the mean of communication with a connected to couple to a required location (Paragraphs 36, 38, 41, 42; Claim 25).

Regarding Claim 5, Wilson et al. discloses a system and method further comprising:
Receive in the server a fluid requirement including an amount OR volume of fluid to be supplied, a required location and an identification number of the requirement (Abstract; Paragraphs 7-11, 22, 29, 36; Claims 1, 40; Figure 3) as well as the data of the location of supplying sources and data of the operators (Figure 3; Paragraphs 36, 41; Claim 1);
Approve or reject (confirm) in the server the fluid supply (Paragraphs 7, 8, 41, 42) wherein the approval/rejection of the fluid supply is sent from the server to the at least one mobile device (Paragraphs 22, 28, 29, 36);
Send the at least encrypted instruction (Bluetooth, inherently encrypted messaging protocol; Paragraphs 6, 21, 28) from the server to the second manager, process and verify (authenticates, validates, confirms, etc.) the encrypted signal in the second manager and activate the vale position to supply fluid allowing the flow of fluid from the source to the required location (Paragraphs 6-11, 26, 28, 38, 42; Claims 1, 23; Figure 3);
Receive in the at least mobile device and the server data received from the third manager from the level gauge and the flow meter (Figure 3; Paragraphs 26-28, 36, 38-40);
Compare in the at least one mobile device and server the data received from the first/third managers according to the existent amount OR volume and the supplied amount OR volume (Paragraphs 36-40; Figure 3);
If data from the first manager does not match or is not within an acceptable rank (range, distance, threshold, level, number, etc.) send from the at least mobile device OR the server a signal to the second manager to activate the value and close the flow from the source (Paragraphs 31, 39; Figure 3);
If the data from the first manager match OR is within an acceptable rank according to the data from the second manager continued to the fluid supply until completing the amount OR volume to be supplied (Paragraphs 10, 31, 38, 39; Figure 3; Claim 23); and
Send from the sever a signal to the second manager to activate the valve flowing the flow of fluid from the source once the completed amount OR volume has been supplied (Paragraphs 10, 31, 32, 40).

Regarding Claim 12, claim 12 recites similar limitations to Claims 1, 5, 6 and 13 and is therefore rejected using the same art and rationale as applied in the rejection of Claim 1, 5, 6 and 13.

	

Regarding Claim 13, Wilson et al. discloses a system and method to supply a fluid from a supplying vehicle comprising:
Receive, in at least a mobile device, a requirement of fluid supply including an amount OR volume of fluid to be supplied, a required location and an identification number of the requirement (Abstract; Figure 3; Paragraphs 7-11, 22, 36; Claims 1, 40);
Receiving at least one encrypted instruction (Bluetooth, inherently encrypted messaging protocol; Paragraphs 6, 21, 28), from a server to a second manager (device, system, software, subroutine, etc.) wherein the second manager processes and verifies (authenticates, validates, confirms, etc.) the encrypted signal and activates a valve to a position to supply fluid allowing the flow of fluid from the vehicle to the required location (Figure 3; Paragraphs 6-11, 26, 28, 38, 42; Claim 23);
Send to the server data from a first and a third manager (device, system, software, subroutine, etc.) from a level gauge and a flowmeter from the supply vehicle (Figure 3; Paragraphs 28, 36); and
Receiving in the at least a mobile device, a signal to the second manager to activate the valve and close the flow of fluid from the vehicle OR to allow the vale to remain in a supply position (Paragraphs 6-11, 26, 28, 38, 42; Claim 23; Figure 3); and
Receiving a signal to the second manager to activate the valve close the flow of the fluid from the vehicle once the completed amount of volume to be supplied (Paragraphs 10, 31, 32, 40).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., U.S. Patent Publication No. 20170073211 as applied to the claims above, and further in view of Mowrey et al., U.S. Patent No. 59883198.

Regarding Claim 6, Wilson et al. discloses a system and method comprising:
Receive in the server a requirement with at least data of a required location and an amount OR volume of fluid to be supplied (Abstract; Figure 3; Paragraphs 7-11, 22, 36; Claims 1, 40);
Notify from the server to the resource the data from the supplying source, the data from an operator of the supply source and an estimated time for the supplying (delivery time; Paragraph 36; Claim 40);
Confirm that the at least one mobile device is at the location OR is in a geo-close nearby to the required location and recover data from the requirement an amount and volume of fluid to supply (Figure 4; Paragraphs 8, 27, 28, 30, 32, 38, 40-42);
Send the encrypted instruction from the server to the second manager and process the encrypted instruction in the second manager (Paragraphs 24, 28, 26, 31, 38);
Activate the valve in the supplying source in order to allow the flow of fluid to the required location (Paragraphs 6-11, 26, 28, 38, 42; Claims 1, 23; Figure 3)
Receive in the at least one mobile device and the server data received from the level gauge and the flow meter (Figure 3; Paragraphs28, 36);
Compare in the at least one mobile device and server the data received from the first to the data received from the second manager (Paragraphs 28, 36-40; Figure 3);
If data from the first manager does not match or is not within an acceptable rank (range, distance, threshold, level, number, etc.) send from the at least mobile device OR the server a signal to the second manager to activate the value and close the flow from the source (Paragraphs 31, 39; Figure 3);
If the data from the first manager match OR is within an acceptable rank according to the data from the second manager continue to the fluid supply until completing the amount OR volume to be supplied (Paragraphs 10, 31, 38, 39; Figure 3; Claim 23); 
Display an error/alarm (warning, fault, failure, notification, etc.) in at least one mobile device and the server (Paragraphs 31, 33, 39, 40);
Send from the sever a signal to the second manager to activate the valve flowing the flow of fluid from the source once the completed amount OR volume has been supplied (Paragraphs 10, 31, 32, 40); and
Send from the at least one mobile device OR the server a message to the requesting with the data from the supplying (e.g. fueling data log; Paragraphs 31, 33, 40).

Wilson et al. does not disclose routes as claimed.

Mowrey et al., from the same field of endeavor of supply delivery, discloses a system and method comprising enlist a requirement for fluid (volume, amount, location, etc.) to elaborate a route from the supplying source (Abstract; Column 2, Lines 52-58; Column 3, Lines 1-3; Column 7, Lines 13-56; Column 8, Lines 61-68; Column 9, Lines 1-12; Claim 1) and estimate the time of supplying (time, delivery schedule; Column 4, Lines 56-68; Column 5, Lines 1-10; Column 8, Lines 23-29).

It would have been obvious to one skilled in the art that the system and method as disclosed by Wilson et al. would have benefited from generating/determine supply routes in view of the disclosure of Mowrey et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 7, Wilson et al. discloses a system and method wherein the at least one mobile device sends to the server the data of the location of the source, identification number of the source, information of the operator, requirement data, amount OR volume to be supplied (Figure 3; Paragraphs 6-11, 29-31, 36, 42).

Regarding Claim 8, Wilson et al. discloses a system and method further comprising identifying the operator through the at least one mobile device (Paragraphs 28, 42).



Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., U.S. Patent Publication No. 20170073211 as applied to the claims above, and further in view of Zwakhals et al., U.S. Patent Publication No. 20150046298.

Regarding Claim 9, Wilson et al. does not disclose a picture/photo as claimed.

Zwakhals et al., from the same field of endeavor of supply delivery, discloses a system and method further comprising sending from the at least one mobile device a picture of the requested location (Paragraphs 68, 69; Figures 32, 34, 35).

It would have been obvious to one skilled in the art that the system and method as disclosed by Wilson et al. would have benefited from sending a picture of the requested location in view of the disclosure of Zwakhals et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 10, Wilson et al. discloses a system and method further comprising analyzing (processing) in the server the data received from the requirement authorize (validate, confirm, authenticate, etc.) the supply if the data is correct and send the authorization or rejection data of the supply to the at least one mobile device (Paragraphs 10, 25, 30, 38; Figure 3).

Regarding Claim 11, Wilson et al discloses a system and method further comprising receiving in the at least one mobile device the data for the authorization or rejection of the supply (Paragraphs 10, 25, 30, 38; Figure 3) and allow the supply if the at least one mobile device is in the required location OR within the geo-close nearby the required location (Paragraphs 9, 11, 27, 30, 38).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muidireddy et al., U.S. Patent No. 10274350, discloses a system and method for fluid comprising activating fluid valve/flowmeter in response to encrypted message/signal (Figures 4, 5; Claim 15).
Lichtash, U.S. Patent No. 9523978 discloses a system and method for preventing unauthorized delivery of a liquid supply including a remotely controlled valve.
Frieden, U.S. Patent Publication No. 20130232019 discloses a fluid supply dispensing system and method including controlling a valve/flowmeter, dispensing based on geo-close location, wireless signal activation.
Bonvino, U.S. Patent No. 10280066 discloses a system and method for remote/wireless activation of a valve of a fuel/gas tank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3683